               Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 1 of 8




HASBANI & LIGHT, P.C.
Rafi Hasbani, Esq.
450 Seventh Avenue, Suite 1408
New York, New York 10123
Tel: (212) 643-6677
Email: rhasbani@hasbanilight.com
Counsel for Plaintiff Windward Bora, LLC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
WINDWARD BORA LLC,                                                      Case No.:
                                                                        COMPLAINT
                                            Plaintiff,

                          -against -

JOHN SOTOMAYOR, ALEXANDRIA LOAIZA;
AMERICAN EXPRESS CENTURION BANK;
MIDLAND FUNDING LLC D/B/A IN NEW YORK
AS MIDLAND FUNDING OF DELAWARE, LLC;
CAPITAL ONE BANK (USA), N.A.; “JOHN DOE”
and “JANE DOE”;
                                             Defendants.
--------------------------------------------------------------------X

        Plaintiff, Windward Bora LLC (“Windward Bora” or “Plaintiff”) by its attorneys Hasbani

& Light, P.C., hereby alleges upon information and belief.

                                       NATURE OF THE ACTION

        1.       This is an action brought pursuant to New York Real Property Actions and

Proceedings Law, Section 1301 et seq., to foreclose on a mortgage encumbering the property

commonly known as 2359 Maple Avenue, Cortlandt Manor, New York 10567 (Westchester

County Tax Map as Section: 45.10 Block: 3 Lot: 5) in the County of Westchester, and State of

New York (the “Property”).

        2.       A copy of the Schedule “A” describing the Property in further detail is annexed

hereto as Exhibit A.

                                                         1
              Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 2 of 8




                                            PARTIES

        3.      Windward Bora, LLC. (“Windward Bora” of “Plaintiff”) is a limited liability

company organized under the laws of the State of Delaware. Windward Bora is a single member

limited liability company whose sole member is lawfully admitted for permanent residence in the

United States and is domiciled in the State of Florida. For the purpose of diversity, Windward Bora

is a citizen of Florida.

        4.      John Sotomayor, upon information and belief, is a resident and citizen of the State

of New York, having an address at 2359 Maple Avenue, Cortlandt Manor, New York 10567. John

Sotomayor is a necessary party defendant to this action by virtue of the fact that he (i) was present

at the time of the execution of the Note and Mortgage (as such terms are defined below); (ii) is the

borrower of the loan; and (iii) is a Mortgagor under the Mortgage. Copies of the Note and Mortgage

are annexed respectively hereto as Exhibit B and Exhibit C.

        5.      Alexandria Loaiza, upon information and belief, is a resident and citizen of the

State of New York, having an address at 2359 Maple Avenue, Cortlandt Manor, New York 10567.

Alexandria Loaiza is a necessary party defendant to this action by virtue of the fact that he (i) was

present at the time of the execution of the Note and Mortgage (as such terms are defined below);

and (ii) is a Mortgagor under the Mortgage. See Exhibits B and C

        6.      American Express Centurion Bank is a judgment creditor located at 4315 S. 2700

West, Salt Lake City, Utah 84184. For purposes of diversity jurisdiction, American Express

Centurion Bank is a citizen of Utah. American Express Centurion Bank is a necessary party

defendant in this action because it is a judgment creditor by virtue of the judgment docketed against

the Borrower and/or Property which is subordinate to Plaintiff’s Mortgage. A copy of this

judgment is attached hereto as Exhibit D.



                                                 2
             Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 3 of 8




       7.       Midland Funding LLC d/b/a in New York as Midland Funding of Delaware LLC

is a judgment creditor located at 8875 Aero Drive, Ste 200, San Diego, California 92123. For

purposes of diversity jurisdiction, Midland Funding LLC is a citizen of California. Midland

Funding LLC is a necessary party defendant in this action because it is a judgment creditor by

virtue of the judgment docketed against the Borrower and/or Property which is subordinate to

Plaintiff’s Mortgage. A copy of this judgment is attached hereto as Exhibit E.

       8.       Capital One Bank (USA), N.A. is a judgment creditor located at 4851 Cox Road,

Gen Allen, Virginia 23060. For purposes of diversity jurisdiction, Capital One Bank (USA), N.A.

is a citizen of Virginia. Capital One Bank (USA), N.A. is a necessary party defendant in this action

because it is a judgment creditor by virtue of the judgment docketed against the Borrower and/or

Property which is subordinate to Plaintiff’s Mortgage. A copy of this judgment is attached hereto

as Exhibit F.

       9.       Defendants “JOHN DOE” and “JANE DOE” are additional parties being the

tenants, occupants, persons, or corporation, if any, having or claiming an interest in or lien upon

the Property. See NYRPAPL §§ 1311, 1312 and 1313.

       10.      Each of the above-named defendant(s) has or claimed to have or may claim to have

some interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

if any, has accrued subsequent to, and is subject and subordinate to, the lien of said Mortgage.

                                JURISDICTION AND VENUE

       11.      This Action is between citizens of different states. The amount in controversy,

exclusive of interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity

of citizenship pursuant to 28 U.S.C. § 1332.




                                                 3
              Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 4 of 8




        12.     Venue is deemed proper in this district pursuant to 28 U.S.C. § 1391. A substantial

part of the events giving rise to this action took place within the jurisdiction of this court and the

Property is located in this district.

                          AS AND FOR A FIRST CAUSE OF ACTION

        13.     On or about January 19, 2007, as evidence of a loan in the amount of $104,375.00

(the “Loan”), John Sotomayor executed and delivered to Wells Fargo Bank, N.A. (the “Lender”)

a note dated January 19, 2007 (the “Note”). See Exhibit B. Pursuant to the terms of the Note, John

Sotomayor promised to pay Lender, or the subsequent holder of the Note the principal sum of

$104,375.00. See Exhibit B.

        14.     In order to collaterally secure the aforesaid Loan, John Sotomayor and Alexandria

Loaiza, on the same day, duly executed, acknowledged and delivered a mortgage to the Lender

(the “Mortgage”). See Exhibit C. The Mortgage encumbers the Property. See Exhibit C. Said

mortgage was recorded in the Westchester County Clerk on February 22, 2007 as Control No.:

470370694.

        15.      The Note and Mortgage were subsequently assigned by physical transfer of the

endorsed Note to Plaintiff. See Exhibit B.

        16.     Pursuant to the Mortgage, in any lawsuit for foreclosure, the Lender or its

successors or assigns possesses the right to collect all costs and disbursements and additional

allowances allowed by the applicable law and will have the right to add all reasonable attorneys’

fees to the amount John Sotomayor and Alexandria Loaiza owes Lender or its successor-in-interest

which fees shall become part of the sums secured. See Exhibits B and C.

        17.     John Sotomayor and Alexandria Loaiza of defaulted under the terms of the Note

and Mortgage for the payment due on August 1, 2015 (the “Default”). See Exhibits B and C.



                                                  4
               Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 5 of 8




         18.    The Note was then transferred to Plaintiff. Windward, the current owner of the Note

by virtue of its physical possession of the wet-ink Note. Therefore, Windward, is the holder and

owner of both the Note and Mortgage on the date of the filing of this complaint. See Exhibits B

and C.

         19.    On May 19, 2021, Windward Bora complied with the contractual provisions in the

Note and Mortgage by mailing a 30-Day Notice (the “Default Notice”) to John Sotomayor and

Alexandra Loaiza advising of possible acceleration of the loan and continuing default under the

Note and Mortgage together if not cured. Attached hereto as Exhibit G are copies of the Default

Notice and proof of mailing.

         20.    On May 19, 2021, Windward Bora complied with the requirements of RPAPL §

1304 by mailing a 90 Day Notice (the “90 Day Notice”) to John Sotomayor and Alexandra Loaiza

advising of possible legal action if the default under the Note and Mortgage together was not cured.

Attached hereto as Exhibit H are copies of the 90 Day Notices and proof of mailing.

         21.    Contemporaneously with the mailing of the 90 Day Notice, on May 19, 2021,

Windward Bora complied with the requirements of New York State’s COVID-19 Emergency

Eviction and Foreclosure Prevention Act of 2020 by mailing the Hardship Declaration and cover

letter with submission instructions to John Sotomayor and Alexandra Loaiza. A copy of Plaintiff’s

Declaration of compliance with this statue, with exhibits, is annexed hereto as Exhibit I.

         22.    As of the date of this filing, John Sotomayor and Alexandria Loaiza failed to return

an executed Hardship Declaration. See id.

         23.    Under the terms and conditions of the Note and Mortgage, the unpaid principal

balance under the Note and Mortgage is $96,591.97. Plaintiff is also entitled to collect all unpaid

interest and fees due under the Note and Mortgage.



                                                 5
             Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 6 of 8




       24.     During the pendency of this action, Plaintiff, in order to protect the lien of the

Mortgage, may be compelled to pay sums due on prior mortgages, insurance premiums, tax

assessments, water rates, sewer rates, and other expenses or charges affecting the Property

described and Plaintiff prays that any such amounts so paid and so extended during the pendency

of this action may be added to its claim and repaid from the proceeds of the sale of the Property

together with interest thereon, from the date of making such expenditures, so that the same may

be added to, and secured by, the Note and Mortgage.

       25.     The Note and Mortgage contain provisions entitling Plaintiff to recover attorneys’

fees incurred in the prosecution of this action.

       26.     Plaintiff has complied with section 1306 of the Real Property Actions and

Proceedings Law, and the Mortgage was originated in compliance with all provisions of

section 595-a of the Banking Law and any rules or regulations promulgated there under, and,

if applicable, sections 6-1 or 6-m of the Banking law.

       27.     Two prior actions were commenced for the foreclosure of said Mortgage, or to

recover the amount due under the Note. Neither of these actions or proceedings is now pending.

The first action entitled Partners for Payment Relief DE II, LLC v. Sotomayor et al, New York

State Supreme Court of Westchester County Index No.: 70725/2013 was commenced on

December 31, 2013 and voluntarily discontinued on March 2, 2018. The second action entitled

Windward Bora, LLC v. Sotomayor et al, United States District Court for the Southern District of

New York Case No.: 7:19-cv-04503-CS was commenced on May 16, 2019 and dismissed by the

Order dated April 15, 2021 and entered April 16, 2021.




                                                   6
             Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 7 of 8




       28.     Each of the above-named defendant(s) has or claims to have some interest in or lien

upon the Property or some part thereof, which interest or lien, if any, has accrued subsequent to,

and is subject and subordinate to, the lien of the Mortgages.

                       AS AND FOR A SECOND CAUSE OF ACTION

       29.     Plaintiff repeats and realleges all of the above allegations in paragraphs 1 – 28 as if

again set forth. By reason of the aforesaid provisions set forth in the Note and Mortgage, there is

due and owing the plaintiff from defendants John Sotomayor and Alexandria Loaiza, reasonable

attorneys’ fees, plus costs and disbursements, for which demand is hereby made.

       WHEREFORE, the Plaintiff demands judgment that the defendants herein and all persons

claiming under them or any or either of them subsequent to the commencement of this action may

be forever barred and foreclosed of all right, claim, lien and equity of redemption in the said

Property; that the said premises may be decreed to be sold according to law in “as is” physical

order and condition, subject to any covenants, easements, restrictions and reservations of record;

any violations of record; any state of facts an accurate survey may show; any zoning regulations

or amendments thereto; rights of tenants or persons in possession of the subject premises; any prior

mortgage liens of record; any prior lien of record; and any advances or arrears hereunder; that this

Court forthwith appoint a receiver of the rents and profits of said premises, during the pendency

of this action with the usual powers and duties; that monies arising from the sale may be brought

into court; that plaintiff may be paid the amount due on said note and mortgage with interest to the

time of such payment, attorney's fees, as set forth in the mortgage, the costs of this action and the

expenses of said sale so far as the amount of such monies properly applicable thereto will pay the

same; and that defendant John Sotomayor may be adjudged to pay the whole residue, or so much

thereof as the Court may determine to be just and equitable, of the debt remaining unsatisfied after



                                                 7
             Case 7:21-cv-07161 Document 1 Filed 08/25/21 Page 8 of 8




the sale of the Property and the application of the proceeds pursuant to the provisions contained in

such judgment, the amount thereof to be determined by the Court as provided in Section 1371 of

the Real Property and Proceedings Law.


Dated: August 24, 2021
       New York, New York

                                                     /s/ Rafi Hasbani
                                                     Rafi Hasbani, Esq.




                                                 8
